May 10, 1921. The opinion of the Court was delivered by
This was an action for the recovery of the value of a package of diamonds turned over to appellant by respondent consigned to Wendell  Company, New York, on August 20, 1918. The cause was tried, and resulted in a verdict in favor of plaintiffs. After entry of judgment appellant appeals. The appellant's ground of appeal is:
"His Honor erred, it is respectfully submitted, in overruling defendant's motion for a direction of verdict for plaintiff in the sum of $50 and in directing a verdict for plaintiff in the sum of $1,269, whereas he should have granted defendant's motion, because, under the terms of the contract of shipment, the uniform express receipt, and the tariffs and classifications filed and published under the act to regulate commerce (U.S. Comp. St., § 8563 et seq.), the plaintiff was restricted in any recovery to the sum of $50, the declared or agreed value of the property lost." *Page 531 
This exception raises the question as to the construction of the receipt. That receipt is the crucial point in the case. There is no question but that the shipment was interstate. There is no doubt that the Carmack Amendment (U.S. Comp. St., §§ 8604a, 8604aa) superseded all state laws and state decisions declaratory of common-law liability, in so far as interstate shipments were affected, and substituted in place thereof the liability of the carrier under the common law as defined and administered in the Federal Courts. The Supreme Court of the United States has held that the public had notice of the tariffs filed with the Interstate Commerce Commission by express companies, and that contracts limiting common-law liability would be enforced. The act must be construed in relation to the conditions which existed. It was intended to provide a means whereby the carrier, acting under the express authority of the Interstate Commerce Commission, might limit its liability. It prohibits such a limitation except where the provisions of the act are followed, and for the carrier to show a valid limitation of liability it must bring itself within the provisions of the act and amendments thereof, and the express company in the case at bar must show that it was expressly required or authorized by the Interstate Commerce Commission to maintain rates dependent upon value, and that the value of the property was declared in writing by the shipper, or agreed upon in writing as to the released value of the property.
This case is different from Tribble v. Express Co.,111 S.C. 31, 96 S.E., 712. The facts are different. There a receipt was given, a uniform receipt with its terms and provisions. In this case the shipper was not given a receipt containing the provisions limiting liability. No value was declared in writing by the shipper, or agreed upon in writing as the released value of the property. The evidence shows that shipper called attention to the fact that the package consigned was valuable, and plaintiff was not *Page 532 
asked to declare the value in writing, or to agree in writing as to the released value. The attention of defendant's agent was directed to the package being valuable; attention called to that; possibly that was why it was later some employee of the company converted and took it. The receipt given did not restrict liability; plaintiff could not by reading it ascertain the terms of the shipment and discover the limitation of liability. It declared no value, contained no limitations, and made no reference to any other document. The plaintiff had no notice or knowledge of such a contract when she informed the company that the package was valuable. It was their duty to ascertain its value and protect itself, and conform to rules and regulations of its company, and the rules as authorized or required by the Interstate Commerce Commission.
The appellant's exceptions are overruled, and judgment affirmed.
MR. CHIEF JUSTICE GARY, and MESSRS. JUSTICES FRASER and COTHRAN concur.
MR. JUSTICE COTHRAN: I concur. See Union P.R. Co.v. Burke, 255 U.S. 317; 41 Sup. Ct., 283; 65 L.Ed., 656.